[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff received serious injuries as a result of a motor vehicle accident which occurred on October 20, 1988 in Milford, Connecticut. The plaintiff's motor vehicle was at a stop in compliance with a traffic control stop sign, when the motor vehicle she was operating was struck in the rear by a motor vehicle owned and operated by the defendant. Defaults for failure to appear and plead were entered against the defendant.
The plaintiff testified at length as to her injuries. Her medical bills total $56,793.92. She had loss of earnings in the amount of $8780.60[.] The plaintiff was out of work for 16 full weeks, two half weeks and one day.
In addition, the plaintiff has a 5% permanent, partial disability of the cervical spine.
She has a 31% permanent partial disability of the whole person as a result of the injury to the temporomandibular joint. The plaintiff underwent bilateral temporomandibular joint arthroscopic surgery and left arthroplasty surgery and right arthroscopic surgery in 1990. Her temporomandibular joint function will never be normal and basic qualities of her life will be permanently affected.
Judgment may enter for the plaintiff in the amount of five hundred and ten thousand dollars ($510,000).
Coppeto, J.